OPINION OF THE COURT
Asch, J.
This is an appeal from an order of the Family Court which dismissed a petition for the adoption of a 43-year-old male (Mr. H) by a 32-year-old male (Mr. S). While the adoption statute (Domestic Relations Law, art 7) does not expressly prohibit such adoptions, the Family Court denied the petition for adoption on public policy grounds (111 Misc 2d 320).
Adoption exists in New York solely by virtue of statute and no person may be adopted except pursuant to statute (Domestic Relations Law, § 110; NY Jur 2d, Interim Topics, Adoption, § 2, p 3; see, e.g., Matter of Malpica-Orsini, 36 NY2d 568, 570; Matter of Eaton, 305 NY 162, 165).
*31Section 110 of the Domestic Relations Law, describing who may adopt, expressly provides: “An adult unmarried person or an adult husband and his adult wife together may adopt another person” (emphasis added). The definitional section states: “ ‘Adoptive parent’ or ‘adopter’ shall mean a person adopting and ‘adoptive child’ or ‘adoptee’ shall mean a person adopted.” (Domestic Relations Law, § 109, subd 1; emphasis added.) An amendment of the adoption statute, as early as 1915, specifically allowed the adoption of an adult. (L 1915, ch 352; Matter of Kingsbury, 192 App Div 206, affd 230 NY 580; Stevens v Halstead, 181 App Div 198.)
The court below stated (111 Misc 2d 320, 321-322, supra) as part of its rationale in denying the petition that “approval of such an adoption would violate the legislative intent of the Domestic Relations Law and do violence to the public policy that generates this State’s laws on adoption.” It further held (p 322) “[w]here adoption will not result in the creation of a parent-child relationship, the court must disapprove the petition.” However, neither the statute nor the case law enumerates such bases for denying an adoption.
The law is well settled that adoption of an adult by an adult is permissible so long as the parties’ purpose is neither insincere nor fraudulent. (See Adoption of Adult, Ann., 21 ALR3d 1012; Stevens v Halstead, 181 App Div 198, supra.)
A recent pronouncement on the subject was Matter of Anonymous (106 Misc 2d 792). “New York is very much in the mainstream of jurisdictions in its simplified approach to adult adoptions, and in having almost no statutory procedural restrictions for such adoptions” (Matter of Anonymous, supra, p 797). Adoption is defined as a “legal proceeding whereby a person takes another person into the relation of child and thereby acquires the rights and incurs the responsibilities of parent in respect of such other person.” (Domestic Relations Law, § 110.)
“This definition is broad enough to encompass and justify the legal and economic relationship the parties here seek to create and which the Legislature has seen fit to allow * * * the Legislature by its deliberately broad defi*32nition of an adoption proceeding, has taken notice of the many legal and economic purposes which may motivate an adult adoption”. (Matter of Anonymous, supra, at p 797.)
The statute requires that the court is satisfied that the “best interests of the child will be promoted by granting an order of adoption”. (Domestic Relations Law, § 116, subd 4.) The oft-quoted judicial standard used in measuring the adoption of an adult by an adult is that “the adoption will promote the moral and temporal interests of the person to be adopted.” (Stevens v Halstead, supra, at p 202.) This is the legal framework against which the proposed adoption at bar must be measured.
The two men have lived together in what was originally Mr. H’s apartment for three years. They consider their lifestyle as creating a “family unit”. The probation report states that “it appears that Mr. S (the putative father) is the more aggressive open and direct member of this family and does not hesitate to take the leadership and the initiative in most of the situations; Mr. H appears to be the more passive member of the family, somewhat agreeing and acquiescing to Mr. S’s dictates. Mr. S had indicated that despite the fact that Mr. H is older by some 9 years [sic], that he feels that Mr. H’s parents have been dead for a considerable number of years and that Mr. H has a slight speech impediment, stuttering, and that he needs more looking after”. “There is no question that the two adults have made a commitment at least for the past 2V2 years”.
Undoubtedly, the pair wish to express in a “tangible and open fashion a bonding and emotional commitment which they wish to formalize in this proceeding.” There is then the question of the apartment. The building in which the men reside is about to go co-op. The landlord has been evicting tenants with minor violations of their leases. Appellant’s apartment, leased under Mr. H’s name, contains a clause that only members of his immediate family may occupy the apartment, and the parties fear impending eviction. They wish to remain in the apartment and purchase it when it does go co-op. This is not a frivolous consideration. (Cf. Hudson View Props, v Weiss, 86 AD2d 803.)
*33Historically, more frequently than not, adoption has served as a legal mechanism for achieving economic, political and social objectives rather than the stereotype parent-child relationship. (Encyclopedia Brittanica, Adoption, p 97 [15th ed, 1974].) Adoption is often utilized by adults for strictly economic purposes, especially inheritance. Other considerations include insurance, tax impact and, in this case, the apartment. Such a material concern is one of sober life reality and should not be regarded by the court as a cynical device to evade the strictures of the parties’ leases or the policy of the adoption law.
The inheritance factor also plays a role in this case, as it did in Matter of Anonymous (supra). There, the younger man became the father because he did not wish to affect his rights under his mother’s will, then being probated. In the case at bar, the younger Mr. S wishes to become the father so as not to affect his legal relationship with his parents. Mr. H’s parents are deceased.
All of the foregoing considerations coincide with the “best interests” standard. When dealing with adults, the “best interests” include the legal and economic purposes sought to be achieved by the parties, rather than, for instance, the standards a court would apply to a neglected minor child. (Matter of Anonymous, supra, at pp 797-798.)
The parties in the instant case have made a well-thought-out decision to proceed with this adoption. They have considered all the legal consequences and appear to have the advice of counsel. They have provided for the social and economic realities of their situation and adoption can well be said to be in their “moral and temporal interest”.
At first blush it may seem to be a perversion of the adoption process for-lovers to adopt one another. However, adoption has been sanctioned between adults, in general, and lovers in particular. The New York statute specifically allows an adult to be adopted, as noted supra, and, unlike other jurisdictions, sets up no proscriptions about the ages of the parties. (Cf. Uniform Adoption Act, 9 Uniform Laws Ann [1979 ed], pp 11-55; Idaho Code, § 16-1502, which require the adopter to be at least 10 years older than the *34adoptee.) New York has allowed lovers to adopt (Matter of Anonymous, supra). In Stevens v Halstead (supra) the court did not decide that a sexual relationship standing alone would bar an adoption, rather it was a fraudulent inducement to be included in inheritance, which was the main basis for the decision. The court also was influenced by the fact that the parties were committing adultery, since the putative daughter was married to another man.
Other jurisdictions are split on the issue. An early Kentucky case specifically held that an adoption of a mistress was permissible. (Greene v Fitzpatrick, 220 Ky 590 [1927]; see, also, Matter of Vasconi, 73 Pa D & C 119 [1950].) Both of these cases mention that fraud in disclosing the relationship or otherwise obtaining the adoption would annul the adoption. In Bedinger v Graybill’s Executor & Trustee (302 Sw2d 594 [Ky, 1957]) a man was even allowed to adopt his wife. The Kentucky statute, similar to the one in New York, allowed any adult to adopt any other person. While noting (p 598) the “apparent absurdity” of the situation and that “[w]e do not know of a case of adoption.so bizarre as this”, the Kentucky court authorized the adoption. The court stated “[n]either the cleverness of the scheme [of inheritance], nor the incongruity of the legal status of parent and child, can lead the court away from the fact that the adoption was within the authorization of the statute.” (Bedinger v Graybill’s Executor & Trustee, supra, at p 600; emphasis added; cf. Matter of Jones, RI , 411 A2d 910 [1980].)
Incest is only a makeweight issue in this case. The New York incest statute is limited and does not proscribe a relationship such as here. Section 5 of the Domestic Relations Law prohibits relations only between ancestor and descendant; brother and sister; and aunt/uncle-niece/nephew. Incest in general involves blood relatives. And, of course, the taboo against incest, grounded in eugenics (see Freud, Totem and Taboo [tr. by Strachey; N. Y., 1952]), has little application in a relationship which can hardly result in offspring.
Homosexual relations in private are now constitutionally protected in New York (People v Onofre, 51 NY2d 476) under the right to privacy. In any event, the parties herein *35do not seek the adoption in order to cultivate their sexual relationship. They wish to formalize themselves as a family unit, for the purposes of publicly acknowledging their emotional bond and more pragmatically to unify their property rights. Formalization of the relationship has other beneficial consequences. One of these parties may become ill or be hospitalized. At many institutions only family members can visit. Consent for medical or other procedures may be required. Again, only a family member has authority to give such consent.
The “nuclear family” arrangement is no longer the only model of family life in America. The realities of present day urban life allow many different types of nontraditional families. The statutes involved do not permit this court to deny a petition for adoption on the basis of this court’s view of what is the nature of a family. In any event, the best description of a family is a continuing relationship of love and care, and an assumption of responsibility for some other person. Certainly that is present in the instant case.
Accordingly, the order of the Family Court, New York County (Getzels, J.), entered November 4, 1981, dismissing the petition, should be reversed, on the law, and the petition granted, without costs.